FILED
                                                                                  April 20, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA




Brian D. Hayslett,
Petitioner Below, Petitioner

vs.) No. 21-0321 (Raleigh County 18-C-44-K)

Donald Ames, Superintendent, Mt. Olive
Correctional Complex,
Respondent Below, Respondent



                               MEMORANDUM DECISION


        Petitioner Brian D. Hayslett, by counsel Robert P. Dunlap II, appeals the order of the
Circuit Court of Raleigh County, entered on March 22, 2021, denying his petition for a post-
conviction writ of habeas corpus. Respondent State of West Virginia appears by counsel Patrick
Morrisey and Lara K. Bissett.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

         While serving a life sentence without the possibility of parole for the murder of Rhonda
McCoy, see State v. Hayslett, No. 15-0933, 2017 WL 5153219 (W. Va. Nov. 7, 2017), Mr. Hayslett
filed a petition for a writ of habeas corpus on his own behalf in the Circuit Court of Raleigh County.
The circuit court appointed habeas counsel to assist Mr. Hayslett in 2019, and summarily denied
his petition in April of 2020.

        On appeal, Mr. Hayslett assigns error to six of the circuit court’s rulings or actions. He
argues the circuit court abused its discretion in failing to: 1) find that the trial court improperly
excluded testimony, both expert and lay, concerning Mr. Hayslett’s voluntary intoxication in the
hours surrounding the murder of Ms. McCoy; 2) credit Mr. Hayslett’s argument that his voluntary
intoxication rendered him mentally incompetent when he murdered Ms. McCoy; 3) recognize that
Mr. Hayslett’s confession to Ms. McCoy’s murder was involuntary; 4) find that Mr. Haylett’s trial
counsel was ineffective; 5) find error in the trial court’s denial of Mr. Hayslett’s requested jury
instruction on voluntary intoxication, as well as its delivery of an instruction about felony murder;

                                                  1
and 6) find that Mr. Hayslett was prejudiced by cumulative error pervading his criminal trial. We
review Mr. Hayslett’s assignments of error according to the following standard:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006).

        We find that most of Mr. Hayslett’s assignments of error are waived because those
arguments were either sufficiently addressed on direct appeal of his criminal conviction or could
have been raised at that time but were not. “[T]here is a rebuttable presumption that petitioner
intelligently and knowingly waived any contention or ground in fact or law relied on in support of
his petition for habeas corpus which he could have advanced on direct appeal but which he failed
to so advance.” Syl. Pt. 1, in part, Ford v. Coiner, 156 W. Va. 362, 196 S.E.2d 91 (1972). Mr.
Hayslett has offered no evidence to rebut this presumption. Though Mr. Hayslett’s direct appeal
of his criminal conviction was premised on a single assignment of error (that the circuit court failed
to deliver a jury instruction explaining voluntary intoxication and its effect on mental capacity),
that assignment of error necessarily encompassed the issues presented in this appeal concerning
the effects of Mr. Hayslett’s intoxication at the time of the murder. For this reason, we find that
Mr. Hayslett’s first, second, and fifth assignments of error address issues that were fully resolved
by our memorandum decision in Mr. Hayslett’s direct appeal.

        In his third assignment of error, Mr. Hayslett argues that his confession to police officers
on the morning of the murder was coerced because officers told him that if he failed to tell the
truth, the questioning of his mother could place her in a position in which she may lie, thereby
risking her own criminal culpability, to protect him. We likewise find this assignment of error
waived, inasmuch as Mr. Hayslett was aware of the circumstances of his confession and arrest and
could have raised this issue on direct appeal. We further note that Mr. Hayslett’s allegation does
not present circumstances that support a finding of coercion. As the habeas court explained, the
trial court conducted a suppression hearing to determine the admissibility of Mr. Hayslett’s
statement and found that Mr. Hayslett received a Miranda warning and gave his statement
voluntarily. 1 Furthermore, the habeas court explained that the only reference to Mr. Hayslett’s
mother’s knowledge of the crime was a spontaneous statement given by Mr. Hayslett himself. Mr.
Hayslett has presented no evidence contrary to the habeas court’s finding.

       In his fourth assignment of error, Mr. Hayslett refers to several allegations he made to the
habeas court that, he argues, support a finding of ineffective assistance of counsel. However, the
habeas court addressed each of these contentions. In response to Mr. Hayslett’s claim that his trial
counsel was deficient in failing to engage a toxicology expert, for example, the habeas court
explained that there was no evidence that a toxicology report was prepared. In response to the
claim that trial counsel failed to properly advise Mr. Hayslett about the possible ramifications of


       1
           See Miranda v. Arizona, 384 U.S. 436 (1996).
                                                  2
requesting a bifurcated trial, the habeas court noted that the trial transcript showed that the trial
court judge explained the differences in a unitary and a bifurcated trial and allowed counsel and
Mr. Hayslett time to privately discuss the possibility of presenting a motion to bifurcate the
proceedings. Following this discussion, Mr. Hayslett’s counsel advised that Mr. Hayslett would
not request bifurcated proceedings. The circuit court further explained that certain occurrences
that, according to Mr. Hayslett, might have diminished his trial counsel’s credibility occurred
outside the presence of the jury, and therefore did not inject prejudice into the proceedings. The
habeas court addressed these and other concerns, and Mr. Hayslett has failed to show that the
habeas court erred in its assessment. We find it apparent from the appendix record on appeal that
Mr. Hayslett’s counsel’s performance was not objectively deficient in the manner that Mr. Hayslett
suggests, and that there is no indication that his trial proceedings might have yielded a different
outcome but for unprofessional errors of counsel. See Syl. Pt. 5, State v. Miller, 194 W.Va. 3, 459
S.E.2d 114 (1995). We thus find no merit in this assignment of error.

       Finally, we address Mr. Hayslett’s sixth assignment of error, in which he argues that he
was prejudiced by cumulative error in his criminal prosecution. A conviction may be set aside
where the cumulative effect of numerous errors affect a defendant’s receipt of a fair trial, even
though any one of such errors standing alone would be harmless. State v. Knuckles, 196 W.Va.
416, 425, 473 S.E.2d 131, 140 (1996). Having found no error in this case, we correspondingly find
no need to apply the cumulative error doctrine.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.


ISSUED: April 20, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                 3